Order entered December 13, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01031-CV

                                  DON WRIGHT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-12124

                                           ORDER
       By letter filed December 6, 2018, court reporter Francheska Duffey informed the Court

that appellant has not requested the reporter’s record. Having previously cautioned appellant that

we would submit the appeal without the reporter’s record if we received verification he had not

requested it, we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

       As the clerk’s record has been filed, we ORDER appellant to file his brief no later than

January 14, 2018.




                                                      /s/   DAVID EVANS
                                                            JUSTICE